Citation Nr: 0604994	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  03-29 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  What evaluation is warranted for lumbar spondylitis for 
the period since January 30, 2001?

2.  Entitlement to service connection for left Achilles 
tendonitis. 
 
3.  Entitlement to service connection for a left hip 
disability. 


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran performed verified military service from December 
1968 to December 1972, and from April 1980 to January 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia. 
 
Although he was issued a statement of the case in July 2003 
with respect to the issues of entitlement to service 
connection for allergies, myopia and astigmatism, in his VA 
Form 9 of September 2003, the veteran clarified that he was 
seeking appellate review only of the issues listed on the 
title page of this action. 

In a June 2003 statement, the veteran appears to have raised 
the issue of entitlement to service connection for 
cardiovascular disability.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate 
consideration.  


FINDINGS OF FACT

1.  For the period from January 30, 2001 to March 30, 2004, 
the veteran's lumbar spondylitis was not manifested by 
objective evidence of a limitation of lumbar motion, by 
lumbosacral strain with characteristic pain on motion, by 
forward flexion of the thoracolumbar spine limited to 85 
degrees or less, by combined range of motion of the 
thoracolumbar spine limited to 235 degrees or less, by 
guarding or localized tenderness, or by vertebral body 
fracture. 
 
2.  For the period from March 31, 2004, the veteran's lumbar 
spondylitis is not manifested by limitation of forward 
thoracolumbar flexion to 60 degrees or less, by the combined 
range of motion of the thoracolumbar spine limited to 120 
degrees or less, or by muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis. 
 
3.  The veteran does not have left Achilles tendonitis. 
 
4.  The veteran does not have a left hip disability. 


CONCLUSIONS OF LAW

1.  For the period from January 30, 2001 to March 30, 2004, 
the criteria for a compensable rating for spondylitis of the 
lumbar spine were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5292, 5295 (2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.10, 4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5235 to 5243 (2005).

2.  For the period from March 31, 2004, the criteria for a 
rating in excess of 10 percent for spondylitis of the lumbar 
spine have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5235 to 5243 (2005). 

3.  The veteran does not have left Achilles tendonitis which 
is the result of disease or injury incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).

4.  The veteran does not have a left hip disability which is 
the result of disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2).  Second, VA has a duty 
to notify the veteran of the information and evidence needed 
to substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a 
duty to notify the veteran that he should submit all 
pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notices provided in May 2001 and 
June 2005 fulfilled the requirements set forth under 38 
U.S.C.A. § 5103(a), to include any duty to inform the veteran 
to submit all pertinent evidence in his possession.  Finally, 
the Board finds that VA has secured all available pertinent 
evidence for which the veteran authorized VA to obtain, and 
conducted all appropriate development.  In this regard, the 
record shows that the veteran has not identified any source 
of postservice treatment for the issues at hand.  He did 
identify the Pentagon Health Clinic as possessing relevant 
records contemporaneous with his active service.  VA 
requested records from the referenced facility but was 
informed in May 2001 that no records for him were available.  
The veteran was informed of this response in a January 2004 
supplemental statement of the case.

In addition, the veteran attended VA examinations in March 
2002 and March 2004 in connection with his appeal.
 
To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 


I.  Spondylitis of the lumbar spine

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42, and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the spondylitis of the lumbar spine, and the Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned ratings are based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the degree of any limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14. 

In every instance where the schedule does not provide a zero 
percent rating under a diagnostic code, a zero percent rating 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31. 

Factual background

Service connection for spondylitis of the lumbar spine was 
granted in May 2002, with an initial assigned noncompensable 
(zero percent) evaluation, effective January 30, 2001.  
Service connection was granted based on service medical 
records showing that the veteran was diagnosed with back 
disorders including spondylitis during the 1980s.  In May 
2005, the RO increased the evaluation assigned the disorder 
to 10 percent, effective March 31, 2004.

At a March 2002 VA fee basis examination, the veteran 
reported flare ups of his back disorder precipitated by 
playing basketball.  Physical examination showed a normal 
posture and gait.  Straight leg raising was negative, and 
there was no muscle atrophy or tenderness in the lumbar area.  
He demonstrated normal strength and deep tendon reflexes.  
The veteran exhibited a normal range of lumbar spine motion, 
without any pain or other evidence of functional loss.  X-ray 
studies of the lumbosacral spine showed early spondylosis.  
The examiner diagnosed spondylitis of the lumbosacral spine.  

In connection with his appeal, the veteran asserted that he 
experiences frequent back pain, and is concerned that the 
back disorder may become more severe in the future.

The veteran attended a VA fee basis examination on March 31, 
2004.  He reported radiating low back pain and stiffness, 
precipitated by physical activity and stress.  He was using 
medication of pain, but he denied being prescribed bedrest.  
Physical examination showed that he had a slight limp, but 
his posture was normal.  There was tenderness on the right 
side of his thoracolumbar spine, without muscle spasm.  
Straight leg raising was normal.  He forward flexed to 90 
degrees, extended to 30 degrees, laterally flexed to 30 
degrees without pain, bilaterally; and rotated to 30 degrees 
without pain, bilaterally.  In addressing any functional 
loss, the examiner clarified that the veteran did not 
experience any decreased range of thoracolumbar motion.  The 
examiner stated that the veteran did not have any ankylosis 
or intervertebral disc syndrome.  Despite finding "some" 
radiating pain to the left hip, motor and sensory functions 
were judged to be normal.  The veteran's ankle reflexes were 
1+, bilaterally.  X-ray studies of the thoracolumbar spine 
were normal.  The diagnosis was spondylitis.

Analysis

The RO evaluated the veteran's lumbar spondylitis under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, and assigned a 
noncompensable evaluation for the period prior to March 31, 
2004, and a 10 percent evaluation from March 31, 2004.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the joint involved.  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted for X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 
5003. 

Prior to September 26, 2003, Diagnostic Code 5295 provided 
that a lumbosacral strain, with slight subjective symptoms 
only, warranted a noncompensable evaluation.  A 10 percent 
evaluation was warranted for a lumbosacral strain with 
characteristic pain on motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2003).  

Prior to September 26, 2003, a 10 percent evaluation was 
warranted for a slight limitation of lumbar spine motion, and 
a 20 percent rating was appropriate for a moderate limitation 
of lumbar spine motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003).

Effective September 26, 2003, the criteria for rating 
diseases and injuries of the spine were amended.  Effective 
September 26, 2003, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or 
disease, a 10 percent evaluation is warranted where forward 
flexion of the thoracolumbar spine is greater than 60 degrees 
but not greater than 85 degrees; or, where the combined range 
of motion of the thoracolumbar spine is greater than 120 
degrees but not greater than 235 degrees; or where there is 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, where there 
is a vertebral body fracture with loss of 50 percent or more 
of the height.  A 20 percent evaluation is warranted where 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or, where the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or, where there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5242 (2005).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. 
§ 4.71a and Plate V (2005).

In light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), and where relevant, the Board must apply the old 
criteria for rating spine disorders to that period pre-dating 
the effective date of the change in criteria, and the new 
rating criteria for evaluating spinal disorders to that 
period effective the date of the change.

A.  The period from January 30, 2001 to March 30, 2004

The evidence on file for the period prior to March 31, 2004, 
shows that the veteran had full and painless range of lumbar 
spine motion, without any identified functional loss.  He 
clearly did not demonstrate even slight limitation of lumbar 
motion.  Moreover, given that his complaints of frequent pain 
were not corroborated on the physical examination in March 
2002, or by any medical evidence on file prior to March 31, 
2004, he also did not demonstrate findings equivalent to 
lumbosacral strain with characteristic pain on motion.

The Board notes that the Court in Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991), held that read together, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
(pertaining to painful motion) require that painful motion of 
a major joint or groups caused by degenerative arthritis 
(where the arthritis is established by X-ray) is deemed to be 
limited motion and entitled to a minimum 10 percent rating 
per joint, even in the absence of actual limitation of 
motion.  

In this case, even if the veteran's spondylitis is equivalent 
to arthritis, he did not demonstrate any painful motion when 
examined in March 2002, and there is otherwise no objective 
post service evidence prior to March 31, 2004, showing any 
painful low back motion.  The March 2002 examiner 
specifically found that no pain, tenderness, weakness, or 
other evidence of functional loss were present in the lower 
back.  In the absence of clinical evidence of painful motion 
or symptoms such as swelling, muscle spasm or other 
indications of functional loss, the Board finds that the 
veteran is not entitled to a compensable rating pursuant to 
Lichtenfels during this term.

The Board notes that the veteran is not service connected for 
an intervertebral disc syndrome, and that disorder has 
neither been found or diagnosed.  Further, as no neurological 
deficit has been associated with his service-connected back 
disorder, the diagnostic code relating to intervertebral disc 
syndrome is not for application at any time during the entire 
appellate period.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).

In short, for the period from January 30, 2001, to March 30, 
2004, the record is devoid of competent evidence of any 
limitation of low back motion or equivalent functional loss.  
The veteran had a full range of thoracolumbar spine motion, 
which necessarily means that his thoracolumbar forward 
flexion exceeded 85 degrees and that his combined range of 
thoracolumbar motion exceeded 235 degrees.  He does not have 
a service connected vertebral body fracture.  In light of his 
full and painless range of motion and the absence of any 
functional impairment, a compensable rating under Diagnostic 
Codes 5003, 5292, or 5295, or (effective September 26, 2003) 
under Diagnostic Codes 5235 to 5243, is not warranted for the 
period prior to March 31, 2004.

B.  The period from March 31, 2004

The evidence on file from March 31, 2004 shows that the 
veteran can forward flex his thoracolumbar spine to 90 
degrees, and that he has a combined thoracolumbar range of 
motion exceeding 235 degrees.  Although he demonstrated a 
limp when examined in March 2004, as well as thoracolumbar 
tenderness, the examiner described the limp as slight, and 
clarified that the veteran did not experience any additional 
loss of thoracolumbar motion on account of functional 
impairment.

An evaluation in excess of 10 percent in this case requires a 
limitation of forward flexion to at least 60 degrees, a 
limitation in the combined range of motion to at least 120 
degrees, or muscle spasm or guarding resulting in an abnormal 
gait or abnormal spinal contour.  Given the veteran's 
substantially full range of thoracolumbar motion, the 
examiner's opinion that there is no additional loss of motion 
from any functional impairment, the presence of no more than 
a slight limp with some tenderness, and the absence of any 
objective evidence of muscle spasm or guarding, the Board 
finds that, even when functional loss is considered, the 
appellant's lumbar spondylitis does not even remotely 
approximate the criteria for an evaluation in excess of 10 
percent.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Accordingly, the Board concludes that an evaluation in excess 
of 10 percent for spondylitis of the lumbar spine for the 
period from March 31, 2004 is not for application.  38 C.F.R. 
§ 4.3.

C.  Fenderson considerations

The Board lastly notes that the RO, in granting entitlement 
to service connection for lumbar spondylitis, assigned an 
effective date for service connection of January 30, 2001.  
The Board has reviewed the evidence of record, but concludes 
that the veteran's disability remained no more than 
noncompensably disabling for the period prior to March 31, 
2004, and no more than 10 percent disabling for the period 
from March 31, 2004, under any applicable rating criteria.  
Fenderson.


II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  

A.  Left Achilles tendonitis

Service medical records show that in 1980, the veteran was 
treated for chronic Achilles tendon pain; he was diagnosed 
with Achilles tendonitis and placed on a profile.  A periodic 
physical in January 1986 noted that he was not on a profile.  
He thereafter was treated for left calf tendonitis from 
September 1995 to November 1995.  A small muscle tear was 
suspected.  

At a March 2002 VA fee basis examination, the veteran 
reported that he had experienced pain in his left calf and 
Achilles tendon regions in 1986 associated with rigorous 
physical training.  He explained that while he was diagnosed 
with tendonitis, his left calf problems resolved after using 
medication and resting for two weeks.  He noted a history of 
occasional flare ups if he walked rapidly.  Physical 
examination of the left Achilles tendon area was normal.  The 
examiner concluded that the left Achilles tendonitis had 
resolved.

In statements received in connection with the instant appeal, 
the veteran states that he still experiences Achilles 
tendonitis.

Analysis

As indicated above, there must at least be competent evidence 
of the current existence of the claimed disability before 
service connection may be granted.

In this case, service medical records show that the veteran 
received treatment for tendonitis in his left ankle area.  A 
review of the post service evidence, however, reveals no 
medical diagnosis of left Achilles tendonitis.  There are no 
clinical records on file postdating his service, and he has 
not reported receiving any postservice treatment for left 
Achilles tendonitis.  The only postservice medical evidence 
on file is the report of the March 2002 examination, which 
shows that physical examination of the left ankle was normal, 
and that the examiner concluded left Achilles tendonitis had 
resolved.

In short, there is no post-service medical evidence of left 
Achilles tendonitis.  The only evidence supportive of the 
veteran's claim in this case consists of his statements.  He 
argues that he still has tendonitis in his left ankle area.  
As a layperson, however, his statements as to medical 
diagnosis do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1).

In sum, there is no competent evidence of current left 
Achilles tendonitis.  Without competent evidence 
demonstrating a current disability due to left Achilles 
tendonitis, the benefit sought on appeal cannot be granted.  
Rabideau.  The claim is denied. 

B.  Left hip disability

Factual background

While service medical records document complaints of left 
lower extremity pain, a left hip disability was not diagnosed 
at any point.

At a March 2002 VA fee basis ophthalmological examination, 
the veteran reported a history of hip degeneration.  At a 
March 2002 VA fee basis orthopedic examination, he reported 
noticing left hip pain in service after running.  He 
indicated that while no X-ray studies of his left hip were 
taken, he was diagnosed with osteoarthritis.  Physical 
examination of the left hip in March 2002 revealed normal 
findings, and X-ray studies of the joint were negative for 
any abnormalities.  The examiner concluded that the veteran 
did not have a left hip disorder.

In several statements, the veteran argues that the March 2002 
X-ray studies did not adequately portray his true left hip 
disorder.  He indicates that he was told in the past that he 
would eventually require hip replacement or surgery.

At a March 2004 VA fee basis examination, the veteran 
reported low back pain radiating into his left hip.  No 
pertinent diagnosis was offered.

Analysis

Service medical records do not show any diagnosis of a left 
hip disability.  There is no postservice medical evidence of 
a diagnosis of a left hip disability.  Although the veteran 
reported to the March 2002 ophthalmologist that he had hip 
degeneration, the physician did not further address any left 
hip problem.  Evidence which is simply unenhanced information 
recorded by a medical examiner does not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  The only examiner to address the presence of any 
left hip disorder, namely the March 2002 physician, concluded 
that the veteran did not have a left hip disorder.  This 
opinion was supported by a normal physical examination and X-
ray study of the hip.

Although the veteran himself contends that he has a left hip 
disorder despite the X-ray findings in March 2002, as a 
layperson, his statements as to medical diagnosis do not 
constitute competent medical evidence.  Espiritu.  Moreover, 
while he contends that his service physicians diagnosed him 
with osteoarthritis (despite the absence of any such 
diagnosis in the service medical records), the veteran's 
account of what his physicians purportedly told him, filtered 
as it is through the sensibilities of a layperson, does not 
constitute competent medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The Board notes that the veteran, at his March 2004 
examination, reported that his low back pain radiated into 
his left hip.  As already discussed, there is no competent 
evidence of left hip pathology.  To the extent he may be 
contending that his left hip pain actually represents 
referred pain from the lower back, the Board points out that 
the Court has held that a symptom, such as pain, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in 
part and remanded on other grounds sub nom. Sanchez-Benitez 
v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).

In short, there is no competent evidence of a current left 
hip disability.  Without competent evidence demonstrating a 
current left hip disorder, the benefit sought on appeal 
cannot be granted.  Rabideau.  The claim is denied. 

In reaching each of the foregoing decisions the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against each of the 
appellant's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

ORDER

Entitlement to a compensable rating for spondylitis of the 
lumbar spine for the period from January 30, 2001 to March 
30, 2004, is denied.

Entitlement to a rating in excess of 10 percent for 
spondylitis of the lumbar spine for the period from March 31, 
2004, is denied.

Entitlement to service connection for left Achilles 
tendonitis is denied.

Entitlement to service connection for left hip disability is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


